Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “…two types of nozzles (Applicant’s 133,138; Figure 5), respectively connected to the two gas distribution portionss (Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6)”, “…second nozzles (Applicant’s 133; Figure 5), on the bottom surface around each of the first nozzles (Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8), and on the first electrode (Applicant’s 120; Figure 5) and spaced apart from the first electrode (Applicant’s 120; Figure 5) by a constant interval…”. “first direction flow path holes”, “second direction flow path holes” must be shown or the features canceled from the claims. No new matter should be entered. Applicant’s elected Figures 1-5 only show nozzles 138,133 connected only to a single gas distribution plate 130 in the claimed two part . The below claim analysis uses this interpritation for the application of the prior art teaching.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "333" ([0115], [0120]) and "133" ([0115], [0120]) have both been used to designate “second nozzles”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" ([0080], [0094]) and "210" ([0080], [0094]) have both been used to designate “gas injection portion”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: See above drawing objections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 is amended to recite, in part, “…and second nozzles (Applicant’s 133; Figure 5), on the bottom surface around each of the first nozzles (Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8), and on the first electrode (Applicant’s 120; Figure 5) and spaced apart from the first electrode (Applicant’s 120; Figure 5) by a constant interval…”. Applicant’s as-filed figures and specification does not support “second nozzles (Applicant’s 133; Figure 5)…and on the first electrode (Applicant’s 120; Figure 5) and spaced apart from the first electrode (Applicant’s 120; Figure 5)”. It is impossible for the claimed second nozzles to be both on something and also spaced apart from that something. The Examiner cannot make a prior art rejection of claim 10 and dependents until Applicants correct this physical impossibility.
Claims 10-13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Claim 10 is amended to recite, in part, “…and second nozzles (Applicant’s 133; Figure 5), on the bottom surface around each of the first nozzles (Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8), and on the first electrode (Applicant’s 120; Figure 5) and spaced apart from the first electrode (Applicant’s 120; Figure 5) by a constant interval…”. Applicant’s as-filed figures and specification does not support “second nozzles (Applicant’s 133; Figure 5)…and on the first electrode (Applicant’s 120; Figure 5) and spaced apart from the first electrode (Applicant’s 120; Figure 5)”. The structural cooperative relationship between the claimed second nozzles and first electrode. See above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Han; Young-Ki et al. (US 20150348755 A1) in view of Babayan; Steven E. et al. (US 7329608 B2). Han teaches a substrate processing apparatus comprising: a gas injection portion (420,440; Figure 6; [0062]-Applicant’s 101; Figure 5) including two gas distribution portions (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) on an upper portion in a chamber (100a; Figure 6; [0062]) and spatially separated from each other, and two types of nozzles (460,431; Figure 6; [0062]-Applicant’s 133,138; Figure 5), respectively connected (see above drawing objection-assumed fluidly connected) to the two gas distribution portions (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6), having different lengths to each other; a first electrode (430; Figure 6-Applicant’s 120; Figure 5), connected to ground (not claimed) and below the gas injection portion (420,440; Figure 6; [0062]-Applicant’s 101; Figure 5) vertically spaced apart from the gas injection portion (420,440; Figure 6; [0062]-Applicant’s 101; Figure 5), having a plurality of openings (431, openings in 430 accomodating 460; Figure 6) into which one (460; Figure 6) of the two types of nozzles (460,431; Figure 6; [0062]-Applicant’s 133,138; Figure 5) are respectively inserted; a gap (gap between 460’s; Figure 6) between each of the plurality of openings (431, openings in 430 accomodating 460; Figure 6) and the one (460; Figure 6) of the two types of nozzles (460,431; Figure 6; [0062]-Applicant’s 133,138; Figure 5); and a second electrode (200; Figure 6-Applicant’s 152; Figure 5), opposing the first electrode (430; Figure 6-Applicant’s 120; Figure 5), on which a substrate can be mounted, wherein the gas injection portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) is grounded (430; Figure 6) – claim 1
Han further teaches:
The substrate processing apparatus as set forth in claim 1, wherein the two gas distribution portions (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) are separated into a first gas distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6), disposed in a space on an upper end of the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6), and a second gas distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6) disposed below the first gas distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6), and the nozzles (460,431; Figure 6; [0062]-Applicant’s 133,138; Figure 5) includes first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8), communicating with a gas buffer space (S2; Figure 6-Applicant’s 144; Figure 5) of the first gas distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6), and second nozzles (431; Figure 6; [0062]-Applicant’s 133; Figure 5) communicating with flow path holes (holes in 420 accomodating 320; Figure 6) of the second gas distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6), as claimed by claim 2
The substrate processing apparatus as set forth in claim 2, wherein the first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8) to penetrate through protrusions (460; Figure 6-Applicant’s 136; Figure 5) protruding from a bottom surface (bottom of 420) of the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6), the protrusion (460; Figure 6-Applicant’s 136; Figure 5) is in the opening (431, openings in 430 accomodating 460; Figure 6), the second nozzles (431; Figure 6; [0062]-Applicant’s 133; Figure 5) are around the protrusion (460; Figure 6-Applicant’s 136; Figure 5) in the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6), and a gas, injected through the nozzles (460,431; Figure 6; [0062]-Applicant’s 133,138; Figure 5), is discharged through the opening (431, openings in 430 accomodating 460; Figure 6) of the first electrode (430; Figure 6-Applicant’s 120; Figure 5) after passing through an auxiliary plasma space (S1; Figure 6) between the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) and the first electrode (430; Figure 6-Applicant’s 120; Figure 5), as claimed by claim 3
The substrate processing apparatus as set forth in claim 2, wherein each of the two gas distribution portions (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) separates different types of gases and feeds the separated gases, feeds a mixture gas in which a plurality of gases are mixed, or divides the same type of gas and feeds the divided gases at the same time, as claimed by claim 4
The substrate processing apparatus as set forth in claim 3, wherein each of the first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8) has an outlet in the opening (431, openings in 430 accomodating 460; Figure 6), on a same position as a bottom surface (430) of the opening (431, openings in 430 accomodating 460; Figure 6), or below the opening (431, openings in 430 accomodating 460; Figure 6) through the bottom surface (430) of the opening (431, openings in 430 accomodating 460; Figure 6), as claimed by claim 5
Han does not teach Han’s first electrode (430; Figure 6-Applicant’s 120; Figure 5), connected to a radio-frequency RF) power supply – claim 1
Babayan also teaches capacitive plasma arrangements including a multi-electrode apparatus (Figure 1) including switches for powered (101, 103) and grounded states.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Han to add Babayan’s switch(es) as taught by Babayan.
Motivation for Han to add Babayan’s switch(es) as taught by Babayan is “to avoid ion bombardment..” and “leakage of RF radiation” as taught by Babayan (column 7; lines 38-50).
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The above cited closest prior art do not teach or suggest, alone or in combination, the claim 14 subject matter of the substrate processing apparatus as set forth in claim 12, further comprising: a radio-frequency (RF) power (510; Figure 6) supply line (Applicant’s 172; Figure 1) vertically penetrating through the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) between a pair of adjacent first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8) aligned in the first direction to be connected to the first electrode (430; Figure 6-Applicant’s 120; Figure 5) and to supply RF power to the first electrode (430; Figure 6-Applicant’s 120; Figure 5).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
The operational principle(s) of the presently claimed apparatus and the apparatus of Han differ. For example, the present apparatus includes a first electrode connected to an RF power supply or receiving external RF power, and may form an auxiliary plasma between the gas injection portion and the first electrode and a main plasma between the second electrode and the first electrode. For example, referring to FIG. 2 of the present application (reproduced below), the auxiliary plasma may be formed between the opening 122 of the first electrode 120 and the protrusions 136 of the second gas distribution portion. Accordingly, the substrate processing apparatus may control local plasma generation efficiency using the gas injection portion to improve substrate processing characteristics. More specifically, if a height of the second electrode is adjusted, a ratio of the auxiliary plasma (e.g., an indirect plasma) and the main plasma (e.g., a direct plasma) may be adjusted (see, e.g., paragraphs [0048] and [0062] of the present specification). Accordingly, the present substrate processing apparatus may secure both a thin-film growth rate and film quality in a plasma assisted atomic layer deposition process.
However, the gas distribution unit 400 of Han activates the first process gas in the first region Si to form a plasma using RF power from a first power supply part 510 (see, e.g., paragraph [0046] of Han), and the second region S2 is supplied with a second process gas which may be activated indirectly by second radio frequency power received at an antenna (see, e.g., paragraphs [0047] and [0060] of Han). In addition, in Han, a separate plasma may be formed on or over the substrate using a bias power source 220. 
In contrast, the ratio of the auxiliary plasma (e.g., an indirect plasma) to the main plasma (e.g., a direct plasma) can be adjusted in the present apparatus, based on the height of the second electrode (see, e.g., paragraphs [0048] and [0061]-[0062] of the present specification). The differences between the present apparatus and the apparatus of Han may be visualized by comparing FIG. 2 of the present application with FIG. 7 of Han, both of which are reproduced below for convenience:
“
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, Applicant’s above arguments amount to recitations of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant states:
“
In addition, in the present apparatus, the first electrode has a plurality of openings, and there is a gap between the opening(s) and either a nozzle inserted therein (Claim 1), or a protrusion therein through which a nozzle penetrates (Claim 10). However, Han does not disclose these features.
“
The Examiner, in response to Applicant’s amendment, has reassigned prior art equivalents. See above. For example, Han is asserted as teachings “a gap (gap between 460’s; Figure 6) between each of the plurality of openings (431, openings in 430 accomodating 460; Figure 6) and the one (460; Figure 6) of the two types of nozzles (460,431; Figure 6; [0062]-Applicant’s 133,138; Figure 5)” as amended.
Applicant states:
“
Babayan discloses that, using switches, radio frequency power may be applied to electrode 16 and electrode 14 grounded, or vice versa to electrode 14 and electrode 16 grounded (col. 7, 11. 38-41 and FIG. 1). Thus, a logical combination of Han and Babayan suggests that, using switches, a radio frequency power may be applied to the middle plate 420 of Han and the lower plate 430 of Han grounded, or vice versa (the radio frequency power may be applied to the lower plate 430 of Han, and the middle plate 420 of Han may be grounded). The differences between the present apparatus and the apparatus resulting from the combination of Han and Babayan may be visualized by comparing FIG. 2 of the present application with a modified version of FIG. 7 of Han, both of which are reproduced below for convenience:
The structure resulting from combining Han and Babayan is believed to be different from the present apparatus. For example, the present apparatus does not require two RF power sources as does the apparatus of Han, and the apparatus of Claims 1 and 10 includes (i) a first electrode with a plurality of openings and (ii) a gap between the opening(s) and either a nozzle inserted therein (Claim 1), or a protrusion therein through which a nozzle penetrates (Claim 10). This enables a gas to flow and a plasma to form around the opening(s). A gas injected through the nozzle(s) may be discharged through the opening(s) in the first electrode. In one example, such a gas may be discharged through the opening(s) after passing through an auxiliary plasma space between a gas distribution portion and the first electrode.
“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner’s grounds for obviousness of it …for Han to add Babayan’s switch(es) as taught by Babayan. Motivation for Han … is “to avoid ion bombardment..” and “leakage of RF radiation” as taught by Babayan (column 7; lines 38-50). Thus, Applicant’s “logical combination” does not address the Examiner’s grounds for combination. The Examiner makes no argument for plural power sources only for the switching of an electrode from ground to powered and visa versa as taught by Han.
Applicant states:
“
The objections to the drawings are, in part, obviated by the present amendment, and are, in part, respectfully traversed. 
The two types of nozzles 133 and 138 are respectively connected to the two gas distribution units. Referring to FIGS. 1 to 6, the first nozzle 138 is connected to the first gas distribution unit 140 through the gas buffer space 144, and the second nozzle 133 is connected to a fluid path 132 inside the second gas distribution unit (see also, e.g., paragraphs [0069]-[0070] of the present specification). Therefore, the drawings show two types of nozzles respectively connected to two gas distribution units. 
Regarding the radio frequency (RF) power supply line, FIG. 5 is a view taken along the line D-D' in the plan view of FIG. 1, and the radio frequency (RF) power supply line 172 is shown in FIG. 2 cut along the line A-A' of FIG. 1 (see also, e.g., paragraphs [0051] and [0064] of the present specification). Therefore, the radio frequency (RF) power supply line is shown in the drawings, just not in FIG. 5. Therefore, the objection to the drawings for not showing a radio frequency (RF) power supply line should be withdrawn.
“ 
In response, the Examiner’s prior drawing objections are withdrawn. The Examiner’s new drawing objections are set forth above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The noted prior illustrate structural and functional features relevent to Applicabt’s disclosure:
US 20110048325 A1
US 20130084706 A1
US 20140007812 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716                                                                                               

///

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han; Young-Ki et al. (US 20150348755 A1) in view of Babayan; Steven E. et al. (US 7329608 B2). Han is discussed above. Han further teaches a substrate processing apparatus comprising: a first electrode (430; Figure 6-Applicant’s 120; Figure 5) inside a chamber (100a; Figure 6; [0062]), receiving radio-frequency (RF) power (510; Figure 6) from an external component (510; Figure 6) and having a plurality of openings (openings in 420,430 accomodating 460; Figure 6; Applicant’s 122; Figure 5) two-dimensionally arranged at regular intervals; and a gas injection portion (420,430; Figure 6; [0062]-Applicant’s 101; Figure 5) including first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8), penetrating through a protrusion (tip of 460; Figure 6-Applicant’s 136; Figure 5) protruding from a bottom surface (420) respectively in the openings (openings in 420,430 accomodating 460; Figure 6; Applicant’s 122; Figure 5), **and second nozzles (outlet of 431; Figure 6-Applicant’s 133; Figure 5), on the bottom surface (430) around each of the first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8), and on the first electrode (430; Figure 6-Applicant’s 120; Figure 5) and spaced apart from the first electrode (430; Figure 6-Applicant’s 120; Figure 5) by a constant interval and to form an auxiliary plasma space (S1; Figure 6), and a gap (gap between 460’s; Figure 6) between the openings (431, openings in 430 accomodating 460; Figure 6) and the protrusion; wherein the first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8) inject a first gas (from 310; Figure 5), the first nozzle (central 460; Figure 6-Applicant’s 133; Figure 5) has an external diameter smaller than an internal diameter of the opening (openings in 420,430 accomodating 460; Figure 6; Applicant’s 122; Figure 5) of the first electrode (430; Figure 6-Applicant’s 120; Figure 5), the second nozzles (outlet of 431; Figure 6-Applicant’s 133; Figure 5) inject a second gas (460; Figure 6) through the opening (openings in 420,430 accomodating 460; Figure 6; Applicant’s 122; Figure 5) of the first electrode (430; Figure 6-Applicant’s 120; Figure 5) after passing through the auxiliary plasma space (S1; Figure 6) between the bottom surface (420) of the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) and the first electrode (430; Figure 6-Applicant’s 120; Figure 5) – claim 10.
Han further teaches:
The substrate processing apparatus as set forth in claim 10, wherein the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) includes a first gas (from 310; Figure 5) distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6) and a second gas (460; Figure 6) distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6), the second gas (460; Figure 6) distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6) includes a plurality of first-direction flow path holes (holes in 420 accomodating 320; Figure 6) (corresponding flow paths, not shown-Aplicant’s 132; Figure 5) on the first electrode (430; Figure 6-Applicant’s 120; Figure 5), extending parallel to each other in a first direction, and a pair of second-direction flow paths holes (corresponding flow paths, not shown) connecting opposite ends of the first-direction flow paths holes (corresponding flow paths, not shown-Aplicant’s 132; Figure 5), the first gas (from 310; Figure 5) distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6) is on the second gas (460; Figure 6) distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6), a gas buffer space (S2; Figure 6-Applicant’s 144; Figure 5) is provided between a bottom surface of the first gas (from 310; Figure 5) distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6) and a top surface of the second gas (460; Figure 6) distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6), the openings (openings in 420,430 accomodating 460; Figure 6; Applicant’s 122; Figure 5) of the first electrode (430; Figure 6-Applicant’s 120; Figure 5) are between adjacent first-direction flow path holes (holes in 420 accomodating 320; Figure 6) (corresponding flow paths, not shown-Aplicant’s 132; Figure 5) at regular intervals in the direction, and each of the first-direction flow path holes (holes in 420 accomodating 320; Figure 6) (corresponding flow paths, not shown-Aplicant’s 132; Figure 5) is periodically connected to the second nozzles (outlet of 431; Figure 6-Applicant’s 133; Figure 5) in the first direction – claim 11. Applicant’s above and below italisized claim requirements of “flow paths” are considered to be non-structural recitations for the pending apparatus claims. Further, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
The substrate processing apparatus as set forth in claim 11, further comprising: a gas feeding path (corresponding flow paths, not shown) penetrating through an edge (from outer-most holes) of the first gas (from 310; Figure 5) distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6) to be connected to the second-direction flow path holes (holes in 420 accomodating 320; Figure 6), as claimed by claim 12
The substrate processing apparatus as set forth in claim 12, further comprising: an insulating spacer (120; Figure 6) covering the edge of the first electrode (430; Figure 6-Applicant’s 120; Figure 5), coupled to a sidewall of the chamber (100a; Figure 6; [0062]), and between the first gas (from 310; Figure 5) distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6) and the second electrode (200; Figure 6-Applicant’s 152; Figure 5) to maintain a constant interval, as claimed by claim 13
The substrate processing apparatus as set forth in claim 10, wherein the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) includes a first gas (from 310; Figure 5) distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6) and a second gas (460; Figure 6) distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6), the second gas (460; Figure 6) distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6) includes a plurality of first-direction flow path holes (holes in 420 accomodating 320; Figure 6) (corresponding flow paths, not shown-Aplicant’s 132; Figure 5), disposed on the first electrode (430; Figure 6-Applicant’s 120; Figure 5), extending parallel to each other in a first direction, and a pair of second-direction flow path holes (holes in 420 accomodating 320; Figure 6) (corresponding flow path holes (holes in 420 accomodating 320; Figure 6), not shown) connecting opposite ends of the first-direction flow path holes (holes in 420 accomodating 320; Figure 6) (corresponding flow path holes (holes in 420 accomodating 320; Figure 6), not shown-Aplicant’s 132; Figure 5), the first gas (from 310; Figure 5) distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6) is on (assumed “below” as supported by Applicant’s specification) the second gas (460; Figure 6) distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6), a gas buffer space (S2; Figure 6-Applicant’s 144; Figure 5) is between a top surface (assumed bottom surface; See 112 above) of the second gas (460; Figure 6) distribution portion (420; Figure 6; [0062]-Applicant’s 130; Figure 5,6) and a bottom surface (assumed top surface; See 112 above) of the first gas (from 310; Figure 5) distribution portion (440; Figure 6; [0062]-Applicant’s 140; Figure 5,6), the openings (openings in 420,430 accomodating 460; Figure 6; Applicant’s 122; Figure 5) of the first electrode (430; Figure 6-Applicant’s 120; Figure 5) are on the first-direction flow path holes (holes in 420 accomodating 320; Figure 6) (corresponding flow path holes (holes in 420 accomodating 320; Figure 6), not shown-Aplicant’s 132; Figure 5) at regular intervals, the gas buffer space (S2; Figure 6-Applicant’s 144; Figure 5) is connected to the second nozzles (outlet of 431; Figure 6-Applicant’s 133; Figure 5), and each of the first-direction flow path holes (holes in 420 accomodating 320; Figure 6) (corresponding flow path holes (holes in 420 accomodating 320; Figure 6), not shown-Aplicant’s 132; Figure 5) is periodically connected to the first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8) in the first direction, as claimed by claim 18
Han does not teach:
the gas distribution portion (420,440; Figure 6; [0062]-Applicant’s 101/130+140; Figure 5; 201/230+140; Figure 6) is grounded – claim 10
the gas buffer space (S2; Figure 6-Applicant’s 144; Figure 5) is connected to the first nozzles (460; Figure 6; [0062]-Applicant’s 138; Figure 5; Applicant’s 233; Figure 6; Applicant’s 333; Figure 8), – claim 11
Babayan is discussed above and further teaches mixed gas distribution.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Han to add Babayan’s switch(es) as taught by Babayan and for Han to mix gases as taught by Babayan.
Motivation for Han to add Babayan’s switch(es) as taught by Babayan is “to avoid ion bombardment..” and “leakage of RF radiation” as taught by Babayan (column 7; lines 38-50). Motivation for Han to mix gases as taught by Babayan is for “specialized process” as taught by Babayan (column 2; lines 1-10).